Citation Nr: 1724900	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  03-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), depressive disorder, depression with psychosis, bipolar I with psychosis, dysthymia, and generalized anxiety disorder.

5. Entitlement to service connection for asthma, to include as secondary to an acquired psychiatric disorder. 

6. Entitlement to service connection for bilateral carpal tunnel syndrome. 

7. Entitlement to a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney \


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 


INTRODUCTION

The Veteran served on active duty from February to October 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2001, July 2011, and October 2012 rating decisions. 

In the December 2001 rating decision, the RO in Columbia, South Carolina, inter alia, denied the Veteran's claims for service connection for a back disorder, ulcer, PTSD, asthma, right knee disorder, left knee disorder, and hernia.  In September 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2003. 

In his January 2003 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In March 2003, the Board remanded the matters on appeal for scheduling of the requested hearing.  In July 2003, the Veteran testified during a hearing before a VLJ at the RO; a transcript of that hearing is of record. 

In February 2004, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing further action, in a May 2007 rating decision, the AOJ granted service connection for an umbilical hernia.  The AOJ continued denial of the claims remaining on appeal (as reflected in a July 2007 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. 

In November 2007, the Board issued a letter to the Veteran informing him that the VLJ before whom he had testified in July 2003 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107 (c) (West 2014).  In a November 2007 response to this letter, the Veteran indicated that he desired a new hearing before a VLJ at the RO. In December 2007, the Board remanded the appeal for scheduling of the requested hearing. 

The Board notes that, during the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia, where the Veteran testified during a hearing before the undersigned VLJ in August 2008; a transcript of the hearing is of record. 

In October 2008, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in November 2011 and October 2012 SSOCs) and returned these matters to the Board for further appellate consideration. 

In the July 2011 rating decision, the Atlanta RO, inter alia, continued a noncompensable disability rating for the Veteran's service-connected umbilical hernia, increased the Veteran's disability rating for residuals of fracture of fourth finger of the right hand from noncompensable to 10 percent disabling effective November 17, 2010, and denied service connection for carpal tunnel syndrome.  In August 2011, the Veteran filed an NOD.  An SOC was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012. 

Subsequently, by rating decision dated in July 2012, the RO proposed to decrease the Veteran's disability rating for residuals of fracture of fourth finger of the right hand from 10 percent to noncompensable. 

In the October 2012 rating decision, the Atlanta RO effectuated the decrease of the Veteran's disability rating for residuals of fracture of fourth finger of the right hand from 10 percent to noncompensable, effective January 1, 2013 and denied a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  In October 2012, the Veteran filed an NOD.  An SOC was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014. 

In March 2015, the Veteran again testified during a Board hearing before the undersigned VLJ at the RO, this time on all of the issues on appeal; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the claim of entitlement to service connection for an ulcer disorder.  

As regards the current characterization of that portion of the appeal involving psychiatric impairment, the Board notes that the Veteran filed a claim for service connection for PTSD.  However, medical evidence of record reflects psychiatric diagnoses other than PTSD, to include depressive disorder, depression with psychosis, bipolar I with psychosis, dysthymia, and generalized anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's psychiatric claim as reflected on the title page. 

In July 2015, the Board restored the 10 percent rating effective January 1, 2013 for service-connected residuals of fracture of fourth finger of the right hand, denied a rating in excess of 10 percent for residuals of fracture of fourth finger of the right hand, and denied a compensable rating for umbilical hernia.  The Board remanded the issues currently on appeal for additional development.  

In October 2016, the Veteran appointed Amy R. Fochler, a VA accredited attorney, as his representative.  The appointment revokes the previous appointment of Kenneth L. LaVan, Attorney, as representative.  He acknowledged the representation revocation in November 2016 correspondence.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system. 

The Board's disposition of the claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple, noncompensable, service-connected disabilities, as well as the Board's decisions addressing the claims for service connection for back, right, and left knee disorders, are set forth below.  The remaining matters on appeal are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in the July 2015 remand the Board noted that during the March 2015 Board hearing, the Veteran indicated that he had been told that his gastroesophageal reflux disease (GERD) was associated with his hernia.  The Board construes this as a claim for service connection for GERD secondary to his service-connected umbilical hernia.  However, the claim for service connection has not yet been addressed by the RO.  As such, this matter is not properly before the Board and is thus, again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 2016 rating decision, the RO granted the Veteran's claim for entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities from March 22, 2001 to November 17, 2010.

2.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

3.  Although the Veteran has asserted that he has a current bilateral knee disability as result of service; no chronic knee disability was shown during service or for years thereafter; and the only competent, probative opinion evidence to address the medical relationship between current knee disabilities and service weighs against the claim.

4.  Although the Veteran has asserted that he has a current back disability as result of service; no chronic spine disability was shown during service or for years thereafter; and the only competent, probative opinion evidence to address the medical relationship between current thoracolumbar spine disabilities and service weighs against the claim.


CONCLUSIONS OF LAW

1.  As the December 2016 award of a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple, noncompensable, service-connected disabilities fully resolved this claim, there remains no case or controversy with respect to this claim affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the October 2012 rating decision denying a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, in a subsequent rating decision issued in December 2016, the AOJ granted a 10 percent rating based on multiple, noncompensable, service-connected disabilities from March 22, 2001 to November 17, 2010, which is the date the Veteran received a compensable rating for his service-connected right fourth finger fracture residuals.  Under these circumstances, the Board finds that the issue of a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, which was formerly in appellate status prior to December 2016, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter. Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal as to the claim for a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities must be dismissed.

II.  Due Process Considerations for Claims Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

For the service connection claims for back disability and bilateral knee disability in a July 2001 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  Post rating, an April 2005 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  An April 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the Veteran's claim was readjudicated in the December 2002 statement of the case and multiple SSOCs spanning from July 2007 to December 2016, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Service treatment records (STRs), personnel, VA treatment records and Social Security Administration (SSA) records are available.  The Veteran reports being injured in service, but has provided varying accounts as to whether he received medical treatment for the injuries in service.  (Compare July 2003 hearing transcript p. 21; August 2008 hearing transcript p. 3 and March 2015 hearing transcript p. 15).  At the July 2003 and August 2008 hearings, he reported medical treatment at the Fort Jackson, South Carolina infirmary.  The STRs received in October 2001 appear complete.  Notably, they include the December 1972 enlistment and outpatient clinic records from the Fort Jackson, South Carolina Army Hospital.  Given the Veteran's inconsistent reports of in-service treatment and available STRs that include Fort Jackson Army Hospital outpatient records, a remand to search for additional STRs would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

In September 2006, the Veteran was afforded an appropriate VA orthopedic examination for his back and bilateral knee disabilities.  The VA examiner is qualified as physician and provided a responsive medical opinion supported by a rationale.  38 C.F.R. § 3.159(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the Board hearings, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

The Veteran had Board hearings in July 2003, August 2008 and March 2015.  The July 2003 hearing was before a VLJ that is no longer employed by the Board.  The August 2008 and March 2015 hearings were before the undersigned VLJ.  Pertinent testimony was elicited regarding the nature and etiology of the Veteran's orthopedic disabilities.  At the August 2008 and March 2015 hearings, the undersigned VLJ queried the Veteran about his medical treatment history.  The Board subsequently sought further development of these claims based, in part, upon the Veteran's hearing testimony.  The Veteran has not asserted any prejudice from the conduct of the hearings and none has been found by the Board. 

In the March 2003, February 2004, December 2007, October 2008 and July 2015 remands for the claims adjudicated herein, the AOJ was directed to do the following: schedule Board hearings; provide appropriate VCAA notice; obtain VA treatment records from the VA Medical Center in Charleston, South Carolina (Ralph H. Johnson) from 1974; obtain appropriate specialist medical opinions for back and bilateral knee disabilities; obtain Charleston VAMC records prior to 1983 and since April 2004; obtain Myrtle Beach outpatient records prior to August 1998 and since January 2004; obtain Atlanta VAMC records from September 2005; SSA records, including decisions and medical evaluations; request the Veteran provide sufficient information to obtain private medical records from Dr. S; and then readjudicate the claims following the requested development.  

January 2011 and November 2015 post remand development letters notified the Veteran that private medical records from Dr. S were outstanding.  It advised him about how VA could obtain these records on his behalf or that he could submit the records to VA himself.  To date, he has not responded. 

For all requested VA treatment records, the AOJ either obtain records from the custodian within the identified time frame or received responses from the custodian that the records for the relevant time frame were not available and indicating further search efforts would be futile.  In particular, the AOJ contacted the Charleston VAMC in November 2008 and requested all records prior to June 1983 and since April 2004.  In correspondence received December 2008, the Charleston VAMC stated that they did not have records for the Veteran within the time frames requested.  Also of note, the January 2016 response from the Charleston VAMC is responsive to the November 2015 request for the Myrtle Beach outpatient clinic records prior to August 1998 as this VAMC is the parent facility for this outpatient clinic.  

The AOJ requested SSA medical records and received a negative response in November 2015 confirming that medical records are not available.  The Board notes that the July 2015 remand instructions also specifically requested any SSA administrative decision, in addition to the medical records.  The National Archives SSA record schedule states that the SSA claims file, specifically including award/denial notice, for denied medical disability files are destroyed five years after the final determination.  See SSA Records Management Program at https://www.ssa.gov/records-management/ (last visited June 1, 2017) and Request for Records Disposition Authority, Section I.B.a.(2)(iii) at https://www.archives.gov/files/records-mgmt/rcs/schedules/independent-agencies/rg-0047/n1-047-05-001_sf115.pdf  (last visited June 1, 2017).  The outstanding SSA administrative decision pertains to a claim made more than five years ago.  Thus, an additional search request for the SSA administrative decision would not raise any reasonable possibility of substantiating the claim and is not necessary.  38 C.F.R. § 3.159(d).  

The AOJ readjudicated the claims in the December 2016 supplemental statement of the case (SSOC).  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a decision on the claims on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease (DJD) and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  Moreover, while there may be a distinction between DJD and degenerative disc disease (DDD), it is more favorable to the Veteran to treat DDD as a chronic disease and the Board will therefore do so.  See Brown v. Gardner, 513 U.S. 115, 118 (1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor"); see also Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (noting without comment that the RO had rated intervertebral disc syndrome under a diagnostic code applicable to arthritis).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Bilateral knee disability

STRs from April 1973 reflect that the Veteran had a full range of motion for his left knee with some crepitus under the patella.  He was referred to physical therapy (PT).  Contemporaneous Xrays were negative.  July 1973 STR show that the Veteran complained about intermittent bilateral knee pain.  Clinical examination was normal, except for "crunching" noise on movement of the left patellar.  An X-ray for the left knee was normal.  The clinician assessed chondromalacia of the left knee.  The Veteran was placed on profile with duty limitations.  

August 1973 STRs reflect that the Veteran visited Physical Therapy (PT) 8 times for a quadriceps strengthening program.  He exhibited normal motion for his left knee.  PT was discontinued after the Veteran failed to return.  August 1973 STRs show that the Veteran was referred to the orthopedic clinic.  The referral noted that the Veteran complained about persistent pain in his left knee, but also report he was facing discipline for malingering.  Clinical examination of the left knee was negative for restricted motion, swelling or palpable click with motion.  The orthopedic clinician listed an impression of chondromalacia left knee.  X-rays were negative.  A full range of motion without effusion was observed.  McMurray stability test was negative.  The Veteran was deemed fit for duty.  August 1973 Report of Medical Examination shows that the Veteran's lower extremities were clinically evaluated and deemed to be normal.  A September 1973 report also shows that the Veteran did not believe that there had been any change to his medical condition since the August 1973 physical examination.  

April 1992 VA treatment records document that the Veteran complained about calf numbness.  He provided a history of multiple knee injuries during active service.  He described having numbness behind the knees radiating to all toes with the right greater than the left.  Pinprick to all extremities showed distal hypesthesia.  Motor strength and deep tendon reflexes were normal.  Diagnostic testing was conducted.  The clinician diagnosed chronic changes in the left anterior compartment muscle.  He commented that in the absence of any other finding, it was suggestive of old, currently inactive, injury to the left peroneal nerve.  The diagnostic study was otherwise completely normal.  

August 1992 VA treatment records show that the Veteran had knee pain and needed pain relief medication.  Clinical evaluation was within normal limits.  The clinician advised the Veteran to see a private orthopedist.  

March 1999 VA treatment records show that the Veteran reported a history of chronic low back and knee pain from at least 1984.  He stated that he was injured in service and needed a disability evaluation.  Clinical evaluation was unremarkable, but did not include a focal orthopedic assessment.  The clinician referred the Veteran to the orthopedic clinic.  

August 1999 VA treatment records show that the Veteran complained about widespread joint pain, including knees.  He reported that he had worsening low back pain following a truck accident where he was thrown from the vehicle.  He currently worked as an automobile mechanic.  Lower extremity motor strength was slightly diminished (4/5).  Patrick test for knee pain, anterior and posterior drawer tests and varus/ valgus pressure tests were negative for both knees.  Xrays for the knees were negative.  

January 2001 VA treatment records include reports of back and bilateral knee beginning approximately 1980 and becoming worse over the past 6 months.  Clinical evaluation was unremarkable, but did not include focal orthopedic assessment.  

In July 2003, the Veteran was afforded a Board hearing.  He reported that he fell and hit both knees during a physical training exercise.  He sought medical attention both during and after service for bilateral knee pain.  

July 2004 VA treatment records include reports of a basic training injury.  The Veteran believed it caused his left knee pain.  Clinical evaluation of the left knee was negative for erythema or effusion.  He had tenderness at the medial joint space.  McMurray test was positive on medial aspect.  Drawer, Lachman and lateral stress tests were negative.  No crepitus was observed.  The clinician listed an impression of left knee pain and ordered an X-ray.  

October 2004 X-ray report for the knees showed mild to moderate bilateral degenerative joint disease and questionable small right knee joint effusion.  

November 2004 VA treatment records show that the Veteran reported having chronic knee and low back pain since military service.  He stated that he had a bad fall during basic training.  He was not treated for it and had had chronic pain since then.  A few years ago his left knee was pinned between two trees.  An MRI indicated stretched ligaments.  He wore a cast for a month.  Clinical evaluation showed crepitus and small effusion bilaterally.  He could fully extend both knees.  He developed pain at full flexion.  The clinician assessed degenerative arthritis, both knees with a component of probably mechanical damage due to the above recited traumas.  

In October 2006, the Veteran was afforded a VA examination.  The claims folder was reviewed.  The examiner noted that the Veteran reported bilateral knee pain dating to service.  However, the examiner also observed that the Veteran was involved in a significant motor vehicle accident (MVA) where he was thrown from his vehicle in 1985.  The Veteran believed that the MVA was a re-injury and he was initially injured in service.  Clinical evaluation showed a near complete range of motion for both knees.  The examiner noted complaints of knee pain with movement.  Stability testing was normal.  X-rays showed mild degenerative joint disease in both knees.  The examiner diagnosed mild degenerative joint disease in both knees and expressed a negative etiology opinion.  He explained that STRs do not show a chronic debilitating pain in either knee.  He also noted the 1985 MVA and the Veteran's description of increased knee pain since then.  

At the August 2008 hearing, the Veteran stated that during a march in Fort Jackson another soldier tripped him.  He fell with a heavy (60 pound) backpack.  He sought treatment and was placed on light duty status.  He also had a post service MVA while a driving tractor trailer.  He was thrown out of the vehicle.  Since the military injury, he had knee pain.  Now, his knee problems were of such a severity as to warrant bilateral total knee replacements.  

In March 2015, the Veteran was afforded another Board hearing.  He stated that his military occupational specialty was combat engineer.  It involved strenuous physical labor.  Then, he also fell while running with a heavy backpack.  When he fell, the soldiers running behind him trampled him.  The drill sergeant continued to order the Veteran to complete strenuous exercises.  

The more recent VA treatment records pertaining to the knee disability are from March and April 2015.   They confirm that the Veteran had total knee replacements in both knees.  The Veteran initially complained about increasing left knee pain, but in the second visit denied knee pain.  Clinical evaluation showed well healed surgical scars and full range of motion without pain.  Supportive therapy to strengthen the lower extremities was recommended.    

The Board has considered the medical and lay evidence of record and finds that service connection for the claimed right and left knee disorders is not warranted, as explained below.

The evidence shows that the Veteran currently has arthritis in both knees.  Since arthritis is a chronic disease, the liberalizing provisions for presumptive service connection and continuity of symptomatology are applicable.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309.  Briefly, the Board notes that arthritis as demonstrated by X-ray evidence was not shown until many years after service.  The Veteran does not otherwise contend that he had an X-ray for either knee that confirmed arthritis during service or within the first post-separation year.  Hence, presumptive service connection is not further consideration.  Id.

The Board has considered whether a continuity of symptomatology is demonstrated for post service arthritis in either knee.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The Veteran attributes his current bilateral knee disability to an in-service fall injury.  While the Veteran is competent to describe the in-service fall and his history of bilateral knee pain, his reports must be weighed with the additional evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

STRs show that the Veteran had treatment for various maladies, including left knee pain.  STRs reference generalized bilateral knee pain without a specific injury.  Notably, July 1973 X-ray report confirms that arthritis was not present.  On the August 1973 physical examination, the Veteran's knees were clinically evaluated as normal.  The Veteran sought VA treatment after service, but does not provide specific reports as to the diagnosis and treatment as it pertains to either knee.  The earliest available VA treatment records referencing an in-service knee injury are from April 1992.  This report is followed by March 1999, August 1999 and January 2001 reports suggesting a post-service onset for knee pain around1980 or so.  Notably, the August 1999 knee X-ray report did not detect any abnormalities.  The earliest X-ray report verifying the presence of arthritis is from 2004.  During pendency of the claim, the Veteran provided multiple accounts detailing a fall injury during a physical training exercise.  He was running with a heavy backpack and fell.  He was then trampled by the soldiers running behind him.  He believed his knee pain originated from the in-service fall.   
 
In this case, the Board does not find the Veteran credible in recalling the severity of his bilateral knee injury due to the above described fall.  Caluza, 7 Vet. App. at 510-511.  The Board is not finding that the Veteran's reports of a fall and associated knee pain are wholly incredible, but that any knee pain from the fall did not manifest into a chronic bilateral knee disability due to its infrequency or mild severity.  Id.  This finding is also to be distinguished from a determination that the Veteran did not have any chronic knee symptoms due to absence of sufficient medical treatment.  Buchanan, 451 F.3d at 1337.  The Board is permitted to make reasonable inferences based upon the context of the entire record.  Caluza, 7 Vet. App. at 510-511; See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Here, it is demonstrated that the Veteran had periodic access to medical treatment in service and sought it on several occasions.  The absence of knee injury reports in STRs is highly probative circumstantial evidence that the severity of the fall injury as described by the Veteran is inaccurate.  Id. This conclusion is also further supported by the July 1973 STRs noting malingering.  Caluza, 7 Vet. App. at 510-511.  Then, the above VA treatment records vary as to the onset of knee pain.  In the 1992 account, the Veteran identifies an in-service injury as the cause for bilateral knee pain, while in the late 1990 accounts he indicates his knee pain had an onset several years after service.  This reporting inconsistency additional weighs against a continuity of symptomatology for knee pain beginning in service.  For the above stated reasons, a continuity of symptomatology is not demonstrated for a chronic disability in either knee beginning in service.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.

The Board has considered whether there is a nexus to military service for any post-service knee disability.  38 C.F.R. § 3.303(d).  The evidence concerning this issue is limited to the Veteran's self-reports.  On this issue, the Veteran is not competent to express an opinion on whether intermittent or mild knee pain symptoms in service are related to his current post service knee disability.  The issue involves complex orthopedic questions concerning symptoms over a lengthy period of time and internal medical processes extending beyond an immediately observable cause-and-effect relationship.  The issue is best characterized as the type that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.   Thus, his reports that in-service knee pain symptoms are related to his post service knee disability have no probative value.  Id.  Competent evidence is necessary in this case identify a military etiology for the post service knee disabilities.  The competent evidence is limited to the October 2006 VA medical opinion.  38 C.F.R. § 3.159(a). 

The October 2006 VA medical opinion weighs against the claim.  The examiner is qualified as a medical doctor and competent to make causal determinations on complex medical questions.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity to medical examiners' competence).  He determined that a chronic disability was not shown in service.  He considered the Veteran's reports of symptoms, but did not find evidence of a chronic or recurrent condition within STRs.  He cited the absence of any chronic knee disability referenced in STRs and the post service MVA injury history, which the Veteran characterized as a re-injury.  His reasons for issuing a negative determination are plausible and consistent with the above record indicating that the Veteran did not have a chronic disorder in either knee during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  There is no additional medical evidence challenging his opinion.  Accordingly, the Board finds the August 2012 VA examiner's opinion to be probative and weigh against the claim.  Id.; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2013).

In sum, the Board does not find the Veteran's assertion that he incurred a chronic disability in either knee from an in-service fall injury persuasive.  The preponderance of the evidence weighs against a continuity of symptomatology or military nexus for any post-service knee disability.  The benefit-of-the-doubt doctrine is not applicable, and service connection for the claimed right and left knee disorders must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

B.  Back disability

STRs do not reference any complaint about back pain.  The August 1973 Report of Medical Examination shows that the Veteran's spine was clinically evaluated and deemed to be normal.  A September 1973 report also indicates that the Veteran did not believe that there had been any change to his medical condition since the August 1973 physical examination.  

February 1990 VA treatment records show that the Veteran had a two week history of low back pain.  He denied any recent trauma, but acknowledged being in a 1986 MVA.  Clinical evaluation was grossly normal.  The clinician assessed low back spasm.  

June 1998 VA treatment records reflect that the Veteran contacted the primary care clinic via phone.  He complained about back pain, in addition to shoulder pain and headaches.  Under the clinician's assessment, symptoms of blurred vision and chest pain were reported.  The Veteran was advised to seek emergency care.  

March 1999 VA treatment records show that the Veteran reported a history of chronic low back pain since at least approximately 1984.  He identified an unspecified military injury and requested a disability evaluation.  He was referred to the orthopedic clinic for further evaluation and an X-ray was ordered.  contemporaneous X-ray did not detect any abnormalities.  

August 1999 VA treatment records note complaints of worsening low back pain over the past five or six years following a MVA.  The Veteran reported being thrown from the vehicle.  He described having a burning, dull back ache.  He was currently employed as an automobile mechanic.  Clinical evaluation showed slightly decreased (4/5) bilateral lower extremity strength.  

January 2001 VA primary care records include a history of back pain since approximately 1981 that had become worse during the past 6 months.  Clinical evaluation showed slight lumbar tenderness without deformity.  The clinician assessed chronic back pain.  

February 2001 Magnetic Resonance Imaging (MRI) study of the spine showed central herniated nucleus pulposus (HNP) with a mild diffuse disc bulge.  

At the July 2003 Board hearing, the Veteran stated that he injured his back when he fell while running with heavy (45 pound) backpack.  Since then, he had had low back pain.  He reported seeking VA treatment for it as early as 1974.  He could not recall a specific diagnosis from that time.  He confirmed that he received treatment at the Fort Jackson Medical Center for his injuries.  

July 2004 VA treatment records include report of chronic back pain attributable to an old injury.

An October 2004 VA X-rays of the lumbar spine confirmed mild degenerative disc disease.  

November 2004 VA rheumatology clinic records show that the Veteran reported having chronic back pain since being in the military.  He reported a history of traumatic right knee injury from a basic training fall.  He described having radicular low back pain.  No assessment pertaining to the back was given.    

In October 2006, the Veteran was afforded a VA examination.  The claims folder was reviewed.  The examiner noted that the Veteran reported back pain dating to service.  However, the examiner also observed that the Veteran was involved in a significant MVA in 1985 where he was thrown from his vehicle and had back pain.  The Veteran believed that the MVA was an aggravation of his initial in-service injury.  Clinical evaluation showed a near complete range of motion for the spine.  X-rays showed L5-S1 degenerative disc disease.  The examiner diagnosed L5-S1 degenerative disc disease and expressed a negative etiology opinion.  He explained that STRs do not show a chronic debilitating pain of the low back.  He also noted the 1985 MVA and the Veteran's description of increased knee pain since then.  

In August 2008, the Veteran had another Board hearing.  He reported injuring his back during a march at Fort Jackson.  He was tripped by another soldier and fell.  He was carrying a 60 pound backpack when he fell.  He was taken to the hospital and placed on light duty.  After service, he went to the VA hospital in Charleston for treatment.  He acknowledged having a 1985 MVA.  He stated that he was driving a tractor trailer.  He was having back problems prior to the accident.  Following the MVA, he saw a private physician (Dr. S) to treat his low back pain.  He remembered having PT then.  He also reported that he initially had VA treatment in 1975 and was referred to PT.  He later recounted that the in-service injury involved other soldiers running over him since the formation kept moving when he fell.   

February 2015 lumbar spine MRI report showed degenerative disc and facet joint disease.

In March 2015, the Veteran was afforded another Board hearing.  He stated that his military occupational specialty was as a combat engineer.  It involved strenuous physical labor.  Then, he again described the in-service fall while running with a heavy (60 pound) backpack.  When he fell, the soldiers running behind him trampled him.  The drill sergeant continued to order the Veteran to complete strenuous exercises.  The Veteran recalled having back pain between separation and the 1984 MVA.  He denied receiving any medical treatment.  He thought it was just a muscle ache and used Ben Gay for treatment with partial success.  He asserted the 1984 MVA was an aggravation of the preexisting back disability from service.  

Most recently, June 2015 VA treatment records reflect that the Veteran had an orthopedic surgery consultation.  He reported a 20 year history of low back pain.  He was not interested in surgery, but wanted better analgesic pain control.  The clinician reviewed the recent MRI and recommended surgery only in the case of worsening radiculopathy.  

The Board has considered the medical and lay evidence of record and finds that service connection for a back disability is not warranted, as explained below.

The evidence shows that the Veteran currently has degenerative disc disease.  Since DDD is a chronic disease under the purview of the arthritis, the liberalizing provisions for presumptive service connection and continuity of symptomatology are applicable.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309.  Briefly, the Board notes that DDD as demonstrated by radiographic evidence was not shown until many years after service.  The Veteran does not otherwise contend that he had an imaging study that confirmed degenerative changes for the thoracolumbar spine during service or within the first post-separation year.  Hence, presumptive service connection is not for further consideration.  Id.

The Board has considered whether a continuity of symptomatology is demonstrated.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The Veteran attributes his current back disability to an in-service fall injury.  While the Veteran is competent to describe the in-service fall and his history of back pain, his reports must be weighed with the additional evidence of record.  Caluza, 7 Vet. App. at 506 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

STRs show that the Veteran had treatment for various maladies, but not back pain.  
The Veteran has providing varying accounts as to whether he was treated for back pain prior to the 1984 MVA.  Compare August 2008 hearing transcript p. 3 and March 2015 hearing transcript p 15.  On the August 1973 physical examination, the Veteran's spine was clinically evaluated as normal.  The Veteran reportedly sought VA treatment after service, but does not provide specific reports as to the diagnosis.  He recalls having a PT referral.  See August 2008 hearing transcript.  However, in the most recent account, the Veteran reported self-treating his back pain with Ben Gay.  See March 2015 hearing transcript.  

The earliest available VA treatment records referencing a back injury are from February 1990.  It references a two week history of back pain.  Notably, the Veteran reported having back treatment from Dr. S in 1984 following MVA injuries.  However, these private medical records are unavailable.  The Veteran's reports indicate he received PT at that time.  See August 2008 hearing transcript.  VA treatment records from March 1999, August 1999 and January 2001 suggest a post-service onset for chronic back pain.  Notably, the March 1999 back X-ray report did not detect any abnormalities.  The earliest X-ray report verifying the presence of lumbar disc abnormality is from 2001.  During pendency of the claim, the Veteran provided multiple accounts detailing a fall injury during a physical training exercise.  He was running with a heavy backpack and fell.  He was then trampled by the soldiers running behind him.  He believed his back pain originated from the in-service fall.   
 
In this case, the Board does not find the Veteran credible in recalling the severity of his back injury due to the above described fall.  Caluza, 7 Vet. App. at 510-511.  The Board is not finding that the Veteran's reports of a fall and associated back pain are wholly incredible, but that any back pain from the fall did not manifest into the current lumbar spine DDD due to its infrequency or mild severity.  Id.  This finding is also to be distinguished from a determination that the Veteran did not have any chronic back symptoms due to absence of sufficient medical treatment.  Buchanan, 451 F.3d at 1337.  The Board is permitted to make reasonable inferences based upon the context of the entire record.  Caluza, 7 Vet. App. at 510-511; See AZ, 731 F.3d at 1315-16 (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski, 24 Vet. App. at 224 (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Here, it is demonstrated that the Veteran had periodic access to medical treatment in service and sought it on several occasions.  The Veteran has provided varying reports as to whether he received contemporaneous treatment for the fall injury.  Compare August 2008 hearing transcript p. 3 and March 2015 hearing transcript p 15.  In his reports of in-service treatment, he does not describe with specificity the date and nature of treatment.  The absence of back injury reports in STRs is highly probative circumstantial evidence that the severity of the fall injury as described by the Veteran is inaccurate.  Id. This conclusion is also further supported by the July 1973 STRs noting malingering.  Caluza, 7 Vet. App. at 510-511.  Then, the post-service lay and medical evidence clearly indicates that the Veteran was injured in a post-service MVA.  In the 1990 account, the Veteran does not describe his back pain as chronic, but rather of a recent (two week) onset.  These reporting inconsistencies additional weigh against a continuity of symptomatology for back pain beginning in service.  

The Board notes the Veteran's reports that he had treatment around 1974 or so for back pain at the Charleston VAMC.  See July 2003 hearing transcript p. 3; August 2008 hearing transcript, p. 5.  His reports concerning the nature of treatment and the clinical assessment are vague and generalized recollections.  Caluza, 7 Vet. App. 498 at 510-511.  Consequently, the reports about Charleston VAMC treatment for back pain in the mid-1970s are not probative to show chronic back pain at that time.  See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (distinguishing probative value of a physician's statement and layman's account of what the physician stated due to inherent reliability of the reporter).  For the above stated reasons, a continuity of symptomatology is not demonstrated.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.

The Board has considered whether there is a nexus to military service for any post-service back disability.  The evidence concerning this issue is limited to the Veteran's self-reports.  On this issue, the Veteran is not competent to express an opinion on whether intermittent or mild back pain symptoms in service are related to his current post service back disability.  The issue involves complex orthopedic questions concerning symptoms over a lengthy period of time and internal medical processes extending beyond an immediately observable cause-and-effect relationship.  The issue is best characterized as the type that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456; Waters, 601 F. 3d at 1278.   Thus, his reports that in-service back pain symptoms are related to his post service back disability have no probative value.  Id.  Competent evidence is necessary in this case identify a military etiology for the post service back disabilities.  The competent evidence is limited to the October 2006 VA medical opinion.  38 C.F.R. § 3.159(a). 

The October 2006 VA medical opinion weighs against the claim.  The examiner is qualified as a medical doctor and competent to make causal determinations on complex medical questions.  Schertz, 26 Vet. App. at 369 ("Medical professionals are presumed competent to do their job") (citing Sickels, 643 F.3d at 1366 (applying the presumption of regularity to medical examiners' competence).  He determined that a chronic back disability was not shown in service.  He considered the Veteran's reports of symptoms, but did not find evidence of a chronic or recurrent condition within STRs.  He cited the absence of any chronic back disability referenced in STRs and the post service MVA injury history, which the Veteran characterized as a re-injury.  His reasons for issuing a negative determination are plausible and consistent with the above record indicating that the Veteran did not have a chronic back disorder in service.  Nieves-Rodriguez, 22 Vet. App. at 304 (setting forth factors to be considered in assigning probative weight to an opinion).  There is no additional medical evidence challenging his opinion.  Accordingly, the Board finds the August 2012 VA examiner's opinion to be probative and weigh against the claim.  Id.; King, 700 F.3d at 1345.

In sum, the Board does not find the Veteran's assertion that he incurred a chronic back disability from an in-service fall injury persuasive.  The preponderance of the evidence weighs against a continuity of symptomatology or military nexus for any post-service knee disability.  The benefit-of-the-doubt doctrine is not applicable, and the claim for service connection for a back disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.655(b); Gilbert, 1 Vet. App. at 55-57.








ORDER

The appeal as to the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities is dismissed.

Service connection for a back disorder is denied.  

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the acquired psychiatric disability, the July 2015 remand instructed the AOJ to conduct a search of the September and October 1973 Fort Ord Morning Reports.  The Board made this instruction due to a May 2011 response from the Defense Personnel Records Information Retrieval System (DPRIS).  It specifically identified Morning Reports as a possible source to verify the stressor.  The AOJ has not conducted a search for Morning Reports, and the claim must again be remanded to do so.  If the occurrence of the claimed stressor is verified, the RO should obtain a VA addendum medical opinion reflecting consideration of the verified stressor.  

The issue of service connection for asthma is intertwined with the acquired psychiatric disability.  The medical evidence indicates that the Veteran's asthma is associated with psychiatric symptoms.  See September 2006 VA examination report.  Thus, as the issue of service connection for asthma is inextricably intertwined with the remanded service connection claim for an acquired psychiatric disability, the Board will defer adjudication on this issue until the acquired psychiatric claim is resolved.

For the bilateral carpal tunnel syndrome (CTS), clarification of the May 2016 VA examination is needed.  The examiner does not list a current diagnosis and in his addendum reports that the physical examination was entirely negative.  However, the clinical examination includes a positive finding for right Phalen's test, which is suggestive of CTS.  https://www.ncbi.nlm.nih.gov/pubmed/1461811
(last visited June 1, 2017).  An additional opinion is needed to resolve this inconsistency in the May 2016 VA examination report and addendum medical opinion.  

On remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Atlanta VA Medical Center (VAMC), and that records from this system dated through December 2016 are associated with the Virtual VA file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Atlanta VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since December 2016, following the current procedures prescribed in 38 C.F.R. § 3.159  (c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since December 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate custodian to search for Morning Reports for the 14th Engineering Battalion Company B at Fort Ord, California from July 11, 1973 to October 16, 1973.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  If and only if the Veteran's stressor is verified by newly received service department records, obtain an addendum medical nexus opinion to the May 2016 VA psychiatric examination reflecting consideration of the verified stressor.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum bilateral carpal tunnel syndrome (CTS) opinion from the clinician who evaluated the Veteran and provided the VA medical opinion in May 2016.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The physician should clarify the significance of the positive Phalen test for the right wrist during the May 2016 VA physical examination.  

If a current right sided CTS disability is not shown, he or she should explain why in light of the positive Phalen test suggestive of current disability.  

If a current right sided CTS is shown, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disability is etiologically related to service, to include strenuous labor activities.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence.  The absence of evidence of treatment in the Veteran's service treatment records should not, standing alone, serve as the basis for a negative opinion.

The examiner must also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms during and since service.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports must be specifically acknowledged and considered in formulating any opinion(s).  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


